Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 7, 2022 has been entered. Claims 1-5, 7-13 remain
pending in the application. Applicant’s amendments to the abstract and the title of invention and have overcome the objections to the specification previously set forth in the Non‐Final Office Action mailed October 7, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110307188A1 to Peng et al. (hereinafter Peng), which was cited by applicant in view of US 20050134440A1 to Breed.
Regarding claim 1, Peng discloses: a method within a motor vehicle applied to a user for analyzing driving behavior, comprising the steps of: acquiring data relating to the driving behavior of a driver, at a time and position, from a mobile terminal of the user {Peng, abstract, paragraphs [0042], [0021] : a method for collecting and evaluating driving related data, comprising using sensors associated with a handheld mobile device to automatically collect driving data; and using processors to execute computer readable instructions stored in non-transitory memory to calculate, based at least on the collected driving data, metrics related to the driver's driving behavior, and display on a display device the calculated metrics related to the driver's driving behavior / data collected by data collection module 40 may be time stamped (e.g., time and date), either by data collection module 40 itself or by another device that collected or processed particular data before sending the data to data collection module 40 / handheld mobile device 10 may include a GPS (global positioning system) device or any other device for tracking the geographic location of the handheld mobile device}; obtaining -contextual data from a database based on the acquired time and position wherein the database stores time-position pairs that are indexed with luminosity data, and wherein the obtained contextual data comprises luminosity data; -correlating data relating to the driving behavior and the contextual data {Peng, paragraph [0144]: FIG. 5 illustrates a system 140 for sharing driving data between a handheld mobile device 10 including driving analysis application 50 and other external systems. As shown, handheld mobile device 10 may be communicatively connected to one or more remote computers 150 and/or remote data storage systems 152 [database] via one or more networks 144 /paragraph [0006]: computer readable instructions stored in non-transitory memory are executed by one or more processors to calculate [correlate], based at least on the collected driving data, one or more metrics [contextual data] related to the driver's driving behavior, and display on a display device the one or more calculated metrics related to the driver's driving behavior / paragraph [0045]: the n most recent data collection sessions corresponding to specific driving conditions or other preset conditions, such as for example: nighttime driving, daytime [luminosity] driving, driving within specific times of day (e.g., specific hours)}.
Peng does not explicitly disclose that the database comprises an ephemeris database.
Breed remedies this and teaches in paragraph [0111]: The position of each satellite at any given time will be precisely known and will be continuously transmitted to the Earth. This position information, which indicates the position of the satellite in space with respect to time (GPS time), is known as ephemeris data / paragraph [0352]: The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and the weather conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data. 
Regarding claim 9, which depends from claim 1, Peng further discloses: sending a warning message to the mobile terminal via the server, depending on the correlation between the data relating to driving behavior and the contextual data {Peng, paragraph [0055], [0057], [0031]}: module 42 may define the following three progressively severe levels of particular notable driving events: (1) caution, (2) warning, and (3) extreme / feedback module 44 may be operable to display any data associated with application 50 / Input/output devices 38 may include any suitable interfaces allowing a user to interact with handheld mobile device 10, and in particular, with driving analysis application 50}.
Regarding claim 10, Peng in view of Breed teaches: a computer-program product comprising code instructions stored on a computer-readable medium, for executing the method steps of Claim 1 {Peng, abstract, paragraphs [0042], [0021], [0144], [0006], [0045] / Breed, paragraphs [0111], [0352]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data.
	Regarding claim 11, Peng discloses: a server for analyzing the driving behavior of a user of a motor vehicle, comprising: a database that is configured to store time-position pairs indexed with luminosity data; -a first interface configured to acquire data relating to the driving behavior of a user, at a time and position, from a mobile terminal of the user; -a second interface configured to obtain contextual data from a database depending on the acquired time and position; -a processor configured to correlate the data relating to driving behavior and the contextual data {Peng, abstract, paragraphs [0042], [0021], [0144], [0006], [0045], [0063]: data applications 58 may comprise any interfaces for collecting driving environment data regarding the driving environment corresponding to a driving data collection session, data applications 58 may comprise any applications or interfaces operable to collect data from one or more sensors on vehicle 12 or from one or more devices external to vehicle 12 (via a network or communication links) regarding the relevant driving environment}.
	 Peng does not explicitly disclose that the database comprises an ephemeris database.
Breed remedies this and teaches it in paragraphs [0111], [0352].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data.
	Regarding claim 12, Peng in view of Breed teaches: a system comprising an analysing server according to Claim 11 and a mobile terminal, said mobile terminal being configured to acquire the data relating to the driving behavior of the user, the time and position, and to transmit them to the analyzing server via a network {Peng, abstract, paragraphs [0042], [0021], [0144], [0006], [0063], [0024]: as another example, an insurance company may access driving behavior data collected/processed by handheld mobile device 10 and use such data for risk analysis [an analyzing server is required for this function] / Breed, paragraphs [0111], [0352]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data.
Claims 2-5, 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Breed and in further view of US-10803525-B1 to Augustine et al. (hereinafter, Augustine). 
Regarding claim 2. The method according to Claim 1, modified Peng does not explicitly teach: acquiring an identifier of the user from the mobile terminal and obtaining, from a database of users, data on the equipment of the motor vehicle based on the identifier of the user; and wherein the data relating to driving behavior and the contextual data are furthermore correlated with equipment information data. Augustine remedies this and teaches in col. 24, lines 42-51: the computing device may obtain the vehicle identifier from the driver [requires user identification] or retrieve it from a database, such as a driver motor vehicle (DMV) database, a database of the insurance provider [database of users] if the driver previously provided the vehicle identifier, or any other database. Using the vehicle identifier, the computing device may determine additional data associated with the vehicle identifier, such as the make, year, and model of the vehicle, the autonomous or safety features of the vehicle, or any other information for the vehicle [data on the equipment of the motor vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle equipment data retrieval feature of Augustine with the described invention of the modified Peng in order to associate the equipment data with the driver behavior analyzing method. 
Regarding claim 3, which depends from claim 1, Augustine further teaches: acquiring equipment information data from the mobile terminal and wherein the equipment information data are correlated with the data relating to driving behavior and the contextual data {Augustine, col. 7, lines 2-15: FIG. 1 illustrates a block diagram of a computing device 101 in driving analysis communication system 100. The computing device 101, along with additional devices (e.g., terminals 141, 151 [mobile terminal of the user] may correspond to any of multiple systems or devices, such as a driving analysis computing devices or systems, configured as described herein for transmitting and receiving vehicle operational data, analyzing vehicle operational data [the mobile terminal can also acquire equipment information data]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the terminal of Augustine with the described invention of the modified Peng in order to obtain equipment information from the terminal.
Regarding claim 4, which depends from claim 1, Augustine further teaches: wherein the database comprises a meteorological database storing time-position pairs that are indexed with meteorological data, and wherein the obtained contextual data comprises meteorological data {Augustine, col. 15, lines 33-41: driving analysis server 250 may receive additional data from other non-vehicle data sources, such as, external weather [meteorological] databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations [time-position pairs]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database of Augustine with the described invention of the modified Peng in order to incorporate meteorological data.
Regarding claim 5, which depends from claim 4, Augustine further teaches: wherein the meteorological data indicates the presence or absence of rain at said position and at said time, and wherein the equipment information data indicates a type or model of lighting system, of braking system or of windscreen wipers {Augustine, col.9, lines 53-58: sensors 211 and 221 may detect and store data corresponding to rates of braking, headlights usage, brake light operation, windshield wiper usage [lighting, braking, wiper usage data indicates that type of model of the lighting system, braking system and wiper are included in the equipment data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database and lighting, braking and wiper data of Augustine with the described invention of the modified Peng in order to associate rain data and related vehicle parts data with the driver behavior analyzing method.
Regarding claim 7, which depends from claim 2, Augustine further teaches: wherein the equipment information data indicate a type or model of lighting system {Augustine, col. 24, lines 42-51; col. 16, lines 54-64: the data received in step 301 may include, status of the vehicle's user-operated controls (e.g., head lights, turn signals, hazard lights, radio, phone, etc.)[lighting status indicates that type of model of the light system are included in the equipment data]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting status feature of Augustine with the described invention of the modified Peng in order to include lighting system in the equipment data. 
Regarding claim 8, which depends from claim 1, Feng further discloses: wherein the steps of the method are repeated for each acquisition of data relating to the driving behavior of a user, at a time and position {Feng, Fig. 3, paragraph [0073]: steps 82-88 may be executed in real time or substantially in real time such that steps 82-88 are continuously performed, or repeated, during a particular data collection session}.
Augustine and Peng teach: wherein the correlation comprises statistically estimating the influence of meteorological and luminosity conditions on the driving behavior of the user {Augustine, col. 15, lines 33-41 / Peng, paragraphs [0045], [0022]: the driving analysis application may process any or all of this driving data collected by handheld mobile device 10 and/or data received at handheld mobile device 10 from external sources to calculate one or more driving behavior metrics and/or scores based on such collected driving data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database of Augustine and the luminosity data of Peng with the described invention of the modified Peng in order to statistically analyze weather data and luminosity data in the driver behavior analyzing method.
Regarding claim 13, which depends from claim 3, Augustine further teaches: wherein the equipment information data indicate a type or model of lighting system {Augustine, col. 24, lines 42-51; col. 16, lines 54-64}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting status feature of Augustine with the described invention of the modified Peng in order to include lighting system in the equipment data. 

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not fully persuasive. In response to Applicant's arguments that the amended claims 1, 11 are not anticipated or taught by the cited references, 103 rejections are written for the amended claim set, further citing Breed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661